DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1; hereinafter “Jankevics”) in view of Bai et al. (US 2020/0376675 A1; hereinafter “Bai”).
Regarding claim 1, Jankevics teaches, a server, comprising (FIG. 1: 140; Col. 4, lines 12-18: “A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 55-59: “Communications between a SPU and the PPU are arranged so that commands from the PPU can be executed remotely on a SPU and so that data can be transmitted bidirectionally between the SPU and the PPU; Col. 8, lines 36-38: “stored application programs utilized to perform the functions as described herein for the computing apparatus of the SPU or the PPU”; Note: a server is a computer program or computing apparatus/device): 
a communications interface connecting the server with a plurality of capture nodes (Col. 8: lines 31-38: “The input/output (I/O) module 530 provides a communication interface with the microprocessor 505 that supports the reception and transmission of data from other devices. Any of several known operating systems may be utilized to control the overall operation of the computing device and interface with stored application programs utilized to perform the functions as described herein for the computing apparatus of the SPU or the PPU; Col. 4, lines 16-18: “In this exemplary embodiment, PPU 140 has bidirectional data communications with each of the SPUs as well as sensor 130”; As shown in Col., 3, lines 61-62, the sensor 130 is a visual sensor/camera; Col. 5, lines 58-62: “In step 300 the TOF sensor of the SPU continuously captures sequential frames of point clouds”), 
each capture node including (i) a plurality of cameras having fields of view directed towards a capture volume (Col. 3, lines 3-10: “Various types of sensors 120 can be utilized to collect snapshots, e.g. frames, of dimensional data as the transport 100 and package 105 pass through the field of view of these sensors where each sensor has a different field of view orientation that is generally downward and inward looking toward the path 110 which is preferably centered within the arch. In the exemplary embodiment, the sensors are time-of-flight (TOF) sensors), 
and (ii) a computing device configured to obtain images via the cameras and generate a point cloud from the images (Col. 3, lines 37-42: “Each TOF sensor captures a number of sequential image frames as the transport 100 and package 105 pass through the field of view, with each frame containing a collection of 3-D points with the collection of points in one image frame comprising a point cloud”; Col. 3, lines 42-44: “Each pair of sensors 120 and corresponding computing apparatus 128 is referred to as a sensor processing unit (SPU)”); 
and a processor connected with the communications interface, the processor configured to (As shown in Fig. 5, microprocessor 505 is connected to the user I/O 525 and the I/O module 530; Col 8., lines 31-34: “The input/output (I/O) module 530 provides a communication interface with the microprocessor 505 that supports the reception and transmission of data from other devices”): 
receive, from each of the plurality of computing devices: (i) an initial point cloud depicting a portion of the capture volume (Col. 7, lines 17-19: At step 350 the point cloud for only the transport as provided from the PPU is stored in memory in each SPU for use in step 345; Note: The Examiner interprets the removal of the transport points in step 345 to get the package points as a portion of the capture volume. The package points from step 345 are interpreted as the initial point cloud), 
and (ii) boundary values corresponding to the initial point cloud (Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box.” Note: The Examiner interprets the extents of the bounding box as the boundary values); 
generate a bounding box from the boundary values received from the computing devices (Col. 4, lines 12-18: A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 14-21: “In step 435 bounding box dimensions for the subject package are determined. The bounding box dimensions can be determined based on the smallest length in each of the three axis dimensions that will contain the actual package. Both the package dimensions and the bounding box dimensions are available as outputs from the PPU for further utilization by the shipping center database 145”; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”; Note: The Examiner interprets the bounding box calculated for the package points from the PPU and/or SPU as the generated bounding box).
 Jankevics does not expressly disclose the following limitations: select respective portions of each initial point cloud based on the bounding box; and combine the selected portions to generate a combined point cloud.
However, Bai teaches, select respective portions of each initial point cloud based on the bounding box (As shown in Para. 0010, 3D points of the object are determined using a 2D bounding box and the 3D points are segmented; Para. 0039: “candidate 3D points engine 134 determines, for each one or more objects…candidate 3D points that correspond to the object”; Note: the 3D points are the point cloud and the candidate 3D points are the portions of the point cloud); 
and combine the selected portions to generate a combined point cloud (As shown in Fig. 3, a candidate 3D point cloud 107 is created from the determined candidate 3D points; As shown in Para. 0061, the 3D points are output as candidate 3D point cloud for the object; Note: the 3D points together (i.e. combined/as a whole) creates the 3D point cloud for the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Selecting portions of point clouds based on a bounding box and combining the portions to generate a combined point cloud as taught by Bai into the point cloud server of Jankevics in order to improve performance of 3D bounding shape prediction (Bai, Para. 0013).  
Regarding claim 8, the combination of Jankevics and Bai teaches the limitations as explained above in claim 1. 
Jankevics in the combination further teaches, wherein the processor is further configured (As shown in Fig. 5, microprocessor 505 is connected to the user I/O 525 and the I/O module 530), prior to receiving the initial point clouds, to detect an object in the capture volume and generate a trigger command for transmission to the capture nodes (As shown in Fig. 3, sequential frames of point clouds are captured at step 300 by the TOF sensor; Col. 3, lines 3-18: “Various types of sensors 120 can be utilized to collect snapshots, e.g. frames, of dimensional data as the transport 100 and package 105 pass through the field of view of these sensors where each sensor has a different field of view orientation that is generally downward and inward looking toward the path 110 which is preferably centered within the arch. In the exemplary embodiment, the sensors are time-of-flight (TOF) sensors, e.g. version II of Kinect TOF sensors from Microsoft Corporation. Other types of sensors could be also be used, e.g. light imaging, detection and ranging (LIDAR). TOF sensors transmit a modulated pulse of light to illuminate the field of view and have an array of pixel image sensors that detect returning light reflected off surfaces in the field of view similar to the way a digital camera records light reflected from objects in the field of view of the lens”; Col. 3, lines 37-42: “Each TOF sensor captures a number of sequential image frames as the transport 100 and package 105 pass through the field of view, with each frame containing a collection of 3-D points with the collection of points in one image frame comprising a point cloud; Note: TOF and LIDAR sensors generate a detection signal when the object is in the capture volume to capture the images).
Regarding claim 9, the combination of Jankevics and Bai teaches the limitations as explained above in claim 1.
Bai in the combination further teaches, wherein the processor is further configured to determine (Fig. 7, processor(s) 714; Para. 0016: “one or more processors operable to execute stored instructions to perform a method”), based on the combined point cloud (As shown in Fig. 3, a candidate 3D point cloud 107 is created from the determined candidate 3D points; As shown in Para. 0061, the 3D points are output as candidate 3D point cloud for the object; Note: the 3D points together (i.e. combined/as a whole) creates the 3D point cloud for the object), a dimension of an object in the capture volume (As shown in Para. 0106, the size of the object is defined (i.e. three dimensions) by the generated 3D bounding shape; As shown in Fig. 3, the 3D bounding shape is determined after the candidate 3D point cloud 107).
Regarding claim 10, Jankevics teaches, a method, comprising (lines 51-56: “The present invention also comprises a method by which the dimensional data for the packages while being carried by a transport is obtained and utilized to determine the package dimensions and/or a bounding box dimension for the package):
 at a server (FIG. 1: 140; Col. 4, lines 12-18: “A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 55-59: “Communications between a SPU and the PPU are arranged so that commands from the PPU can be executed remotely on a SPU and so that data can be transmitted bidirectionally between the SPU and the PPU; Col. 8, lines 36-38: “stored application programs utilized to perform the functions as described herein for the computing apparatus of the SPU or the PPU”; Note: a server is a computer program or computing apparatus/device), connecting with a plurality of capture nodes (Col. 8: lines 31-38: “The input/output (I/O) module 530 provides a communication interface with the microprocessor 505 that supports the reception and transmission of data from other devices. Any of several known operating systems may be utilized to control the overall operation of the computing device and interface with stored application programs utilized to perform the functions as described herein for the computing apparatus of the SPU or the PPU; Col. 4, lines 16-18: “In this exemplary embodiment, PPU 140 has bidirectional data communications with each of the SPUs as well as sensor 130”; As shown in Col., 3, lines 61-62, the sensor 130 is a visual sensor/camera; Col. 5, lines 58-62: “In step 300 the TOF sensor of the SPU continuously captures sequential frames of point clouds”),
 each capture node including (i) a plurality of cameras having fields of view directed towards a capture volume (Col. 3, lines 3-10: “Various types of sensors 120 can be utilized to collect snapshots, e.g. frames, of dimensional data as the transport 100 and package 105 pass through the field of view of these sensors where each sensor has a different field of view orientation that is generally downward and inward looking toward the path 110 which is preferably centered within the arch. In the exemplary embodiment, the sensors are time-of-flight (TOF) sensors), 
and (ii) a computing device configured to obtain images via the cameras and generate a point cloud from the images (Col. 3, lines 37-42: “Each TOF sensor captures a number of sequential image frames as the transport 100 and package 105 pass through the field of view, with each frame containing a collection of 3-D points with the collection of points in one image frame comprising a point cloud”; Col. 3, lines 42-44: “Each pair of sensors 120 and corresponding computing apparatus 128 is referred to as a sensor processing unit (SPU)”), 
receiving at the server, from each of the plurality of computing devices: (i) an initial point cloud depicting a portion of the capture volume (As shown in Fig. 3, sequential frames of point clouds are captured at step 300; Col. 7, lines 17-19: At step 350 the point cloud for only the transport as provided from the PPU is stored in memory in each SPU for use in step 345; Note: The Examiner interprets the removal of the transport points in step 345 to get the package points as a portion of the capture volume. The package points from step 345 are interpreted as the initial point cloud), 
and (ii) boundary values corresponding to the initial point cloud (Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”; Note: The Examiner interprets the extents of the bounding box as the boundary values); 
generating a bounding box from the boundary values received from the computing devices  (Col. 4, lines 12-18: A package processing unit (PPU) 140, e.g. a computing apparatus, provides centralized support for the operation of the SPUs and makes the ultimate determination of the dimensions of the package 105 and the bounding box dimensions for the package”; Col. 8, lines 14-21: “In step 435 bounding box dimensions for the subject package are determined. The bounding box dimensions can be determined based on the smallest length in each of the three axis dimensions that will contain the actual package. Both the package dimensions and the bounding box dimensions are available as outputs from the PPU for further utilization by the shipping center database 145”; Col. 9, lines 6-9: “A function determines the minimum bounding box from a point cloud. A function statistically analyzes a noisy point cloud and determines the most likely extents of the bounding box”; Note: The Examiner interprets the bounding box calculated for the package points from the PPU and/or SPU as the generated bounding box).
Jankevics does not expressly disclose the following limitations: selecting respective portions of each initial point cloud based on the bounding box; and combining the selected portions to generate a combined point cloud.
However, Bai teaches, selecting respective portions of each initial point cloud based on the bounding box (As shown in Para. 0010, 3D points of the object are determined using a 2D bounding box and the 3D points are segmented; Para. 0039: “candidate 3D points engine 134 determines, for each one or more objects…candidate 3D points that correspond to the object”; Note: the 3D points are the point cloud); 
and combining the selected portions to generate a combined point cloud (As shown in Fig. 3, a candidate 3D point cloud 107 is created from the determined candidate 3D points; As shown in Para. 0061, the 3D points are output as candidate 3D point cloud for the object; Note: the 3D points together (i.e. combined/as a whole) creates the 3D point cloud for the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Selecting portions of point clouds based on a bounding box and combining the portions to generate a combined point cloud as taught by Bai into the point cloud method of Jankevics in order to improve performance of 3D bounding shape prediction (Bai, Para. 0013).  
Regarding claim 17, the combination of Jankevics and Bai teaches the limitations as explained above in claim 10. 
Jankevics in the combination further teaches, further comprising, prior to receiving the initial point clouds, detecting an object in the capture volume and generating a trigger command for transmission to the capture nodes (As shown in Fig. 3, sequential frames of point clouds are captured at step 300 by the TOF sensor; Col. 3, lines 3-18: “Various types of sensors 120 can be utilized to collect snapshots, e.g. frames, of dimensional data as the transport 100 and package 105 pass through the field of view of these sensors where each sensor has a different field of view orientation that is generally downward and inward looking toward the path 110 which is preferably centered within the arch. In the exemplary embodiment, the sensors are time-of-flight (TOF) sensors, e.g. version II of Kinect TOF sensors from Microsoft Corporation. Other types of sensors could be also be used, e.g. light imaging, detection and ranging (LIDAR). TOF sensors transmit a modulated pulse of light to illuminate the field of view and have an array of pixel image sensors that detect returning light reflected off surfaces in the field of view similar to the way a digital camera records light reflected from objects in the field of view of the lens”; Col. 3, lines 37-42: “Each TOF sensor captures a number of sequential image frames as the transport 100 and package 105 pass through the field of view, with each frame containing a collection of 3-D points with the collection of points in one image frame comprising a point cloud; Note: TOF and LIDAR sensors generate a detection signal when the object is in the capture volume to capture the images).
Regarding claim 18, the combination of Jankevics and Bai teaches the limitations as explained above in claim 10.
Bai in the combination further teaches, further comprising: determining, based on the combined point cloud (As shown in Fig. 3, a candidate 3D point cloud 107 is created from the determined candidate 3D points; As shown in Para. 0061, the 3D points are output as candidate 3D point cloud for the object; Note: the 3D points together (i.e. combined/as a whole) creates the 3D point cloud for the object), a dimension of an object in the capture volume (As shown in Para. 0106, the size of the object is defined (i.e. three dimensions) by the generated 3D bounding shape; As shown in Fig. 3, the 3D bounding shape is determined after the candidate 3D point cloud 107).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1; hereinafter “Jankevics”) in view of Bai et al. (US 2020/0376675 A1; hereinafter “Bai”) and further in view of Peterson et al. (US 2018/0122129 A1; hereinafter “Peterson”).
Regarding claim 2, the combination of Jankevics and Bai teaches the limitations as explained above in claim 1.
The combination of Jankevics and Bai further teaches, further comprising a memory (Jankevics, Fig. 5: non-volatile storage 520).
The combination of Jankevics and Bai does not expressly disclose the following limitations: wherein the processor is further configured to: retrieve calibration data from the memory; and register the initial point clouds to a common frame of reference according to the calibration data.
However, Peterson teaches, wherein the processor is further configured to: retrieve calibration data from the memory (Para. 0004: obtaining point cloud data at a processor of a generation computing device; Para. 0024: processor 116 is interconnected with a non-transitory computer readable storage medium such as a memory 120; Para. 0041: At block 505, generation device 104 is configured to receive raw point cloud data from each node in capture apparatus 134. As will be apparent to those skilled in the art from FIG. 4, each node in any given capture setup can generate point cloud data for at least a portion of capture volume 304; Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space)…frame of reference centered on the center of capture volume 304); 
and register the initial point clouds to a common frame of reference according to the calibration data (Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space). For example, each node of capture apparatus 134 can be configured to generate point cloud data in which each point has coordinates (either Cartesian or spherical, as mentioned earlier) centered on the node itself. With the relative locations of the nodes being known, the point cloud data from any given node can be transformed via conventional techniques to a frame of reference centered on the center of capture volume 304; Para. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include retrieving calibration data and registering point clouds to a frame of reference according to the calibration data as taught by Peterson into the combined point cloud server of Jankevics and Bai in order to determine if different nodes record significantly different appearances for the same location in the capture volume (Peterson, Para. 0044).
Regarding claim 11, the combination of Jankevics and Bai teaches the limitations as explained above in claim 10.
The combination of Jankevics and Bai does not expressly disclose the following limitations: further comprising: retrieving calibration data; and registering the initial point clouds to a common frame of reference according to the calibration data.
However, Peterson teaches, further comprising: retrieving calibration data (Para. 0004: obtaining point cloud data at a processor of a generation computing device; Para. 0041: At block 505, generation device 104 is configured to receive raw point cloud data from each node in capture apparatus 134. As will be apparent to those skilled in the art from FIG. 4, each node in any given capture setup can generate point cloud data for at least a portion of capture volume 304; Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space)…frame of reference centered on the center of capture volume 304); 
and registering the initial point clouds to a common frame of reference according to the calibration data (Para. 0042: at block 510, generation device 104 is configured to register the raw point cloud data received at block 505 to a common frame of reference (i.e. the same coordinate space). For example, each node of capture apparatus 134 can be configured to generate point cloud data in which each point has coordinates (either Cartesian or spherical, as mentioned earlier) centered on the node itself. With the relative locations of the nodes being known, the point cloud data from any given node can be transformed via conventional techniques to a frame of reference centered on the center of capture volume 304; Para. 0043).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include retrieving calibration data and registering point clouds to a frame of reference according to the calibration data as taught by Peterson into the combined point cloud method of Jankevics and Bai in order to determine if different nodes record significantly different appearances for the same location in the capture volume (Peterson, Para. 0044).

Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1; hereinafter “Jankevics”) in view of Bai et al. (US 2020/0376675 A1; hereinafter “Bai”) and further in view of Xu et al. (US 2019/0096086 A1; hereinafter “Xu”).
Regarding claim 3, the combination of Jankevics and Bai teaches the limitations as explained above in claim 1.
The combination of Jankevics and Bai does not expressly disclose the following limitations: wherein the boundary values include: at least a first value defining a minimum extent in a first dimension; at least a second value defining a maximum extent in the first dimension; at least a third value defining a minimum extent in a second dimension; and at least a fourth value defining a maximum extent in the second dimension.
However, Xu teaches, wherein the boundary values include: at least a first value defining a minimum extent in a first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud); 
at least a second value defining a maximum extent in the first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328c is a maximum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud); 
at least a third value defining a minimum extent in a second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328a is a minimum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud); 
and at least a fourth value defining a maximum extent in the second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328e is a maximum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include defining boundary values of a minimum and maximum in one dimension and a minimum and maximum in a second dimension as taught by Xu into the combined point cloud server of Jankevics and Bai in order to improve and aid in the detection of objects (Xu, Para. 0019).
Regarding claim 4, the combination of Jankevis, Bai, and Xu teaches the limitations as explained above in claim 3.
Xu in the combination further teaches, wherein the first and second dimensions are horizontal (As seen in Fig. 3, the x direction is the first dimension and the y-direction is the second dimension, which is the horizontal dimension; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Regarding claim 5, the combination of Jankevis, Bai, and Xu teaches the limitations as explained above in claim 4.
Xu in the combination further teaches, wherein the processor is further configured, in order to generate the bounding box, to (Para. 0036: computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors (e.g., by one or more processors or other components of a controller), cause the one or more processors to perform the recited operations; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud): 
generate a first vertical surface based on the first value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction in relation to the minimum and/or maximum coordinate values in the horizontal dimension (i.e. x-y direction)); 
generate a second vertical surface based on the second value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)); 
generate a third vertical surface based on the third value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)); 
and generate a fourth vertical surface based on the fourth value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)).
Regarding claim 6, the combination of Jankevis, Bai, and Xu teaches the limitations as explained above in claim 3.
Xu in the combination further teaches, wherein the boundary values received from the capture nodes include a plurality of minimum boundary values defining minimum extents in the first dimension (As seen in Fig. 3, there are multiple minimum coordinate values in the x-direction and the y-direction that define the boundary box); 
and wherein the processor is further configured to select the first value from the plurality of values (Para. 0036: computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors (e.g., by one or more processors or other components of a controller), cause the one or more processors to perform the recited operations; Para. 0029: one of the points in the point cloud 302 and its associated offset values 320 may be chosen as the three-dimensional bounding box that best represents the object).
Regarding claim 12, the combination of Jankevics and Bai teaches the limitations as explained above in claim 10.
The combination of Jankevics and Bai does not expressly disclose the following limitations: wherein the boundary values include: at least a first value defining a minimum extent in a first dimension; at least a second value defining a maximum extent in the first dimension; at least a third value defining a minimum extent in a second dimension; and at least a fourth value defining a maximum extent in the second dimension.
However, Xu teaches, wherein the boundary values include: at least a first value defining a minimum extent in a first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud);
 at least a second value defining a maximum extent in the first dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328c is a maximum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud);
 at least a third value defining a minimum extent in a second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328a is a minimum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud);
 and at least a fourth value defining a maximum extent in the second dimension (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328e is a maximum in a second dimension (i.e. y-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include defining boundary values of a minimum and maximum in one dimension and a minimum and maximum in a second dimension as taught by Xu into the combined point cloud method of Jankevics and Bai in order to improve and aid in the detection of objects (Xu et al., Para. 0019).
Regarding claim 13, the combination of Jankevis, Bai, and Xu teaches the limitations as explained above in claim 12.
Xu in the combination further teaches, wherein the first and second dimensions are horizontal (As seen in Fig. 3, the x direction is the first dimension and the y-direction is the second dimension, which is the horizontal dimension; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud).
Regarding claim 14, the combination of Jankevis, Bai, and Xu teaches the limitations as explained above in claim 13.
Xu in the combination further teaches, wherein generating the bounding box comprises (Para. 0036: FIGS. 4 and 5 are flow diagrams illustrating example methods 400, 500 of determining parameters indicative of three-dimensional bounding boxes; Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud): 
generating a first vertical surface based on the first value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction in relation to the minimum and/or maximum coordinate values in the horizontal dimension (i.e. x-y direction)); 
generating a second vertical surface based on the second value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions));
 generating a third vertical surface based on the third value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)); 
and generating a fourth vertical surface based on the fourth value (Para. 0028: eight offsets 320 are calculated for a given point 326 in the point cloud. Each of the offsets corresponds to a different corner 328a, 328b, ... , 328h of an estimated three-dimensional bounding box 330; As seen in Fig. 3, 328d is a minimum in a first dimension (i.e. x-direction); Abstract: a three-dimensional bounding box is determined from a two-dimensional image and a point cloud; Para. 0018: each point in the point cloud may be represented by an image coordinate system, such as by a three-dimensional coordinate, e.g., (x, y, z); Para. 0017; As seen in Fig. 3, the vertical surface is in the z-direction and is in relation to the minimum and/or maximum coordinate values in the horizontal dimensions (i.e. x and y directions)).
Regarding claim 15, the combination of Jankevis, Bai, and Xu teaches the limitations as explained above in claim 12.
Xu in the combination further teaches, wherein the boundary values received from the capture nodes include a plurality of minimum boundary values defining minimum extents in the first dimension (As seen in Fig. 3, there are multiple minimum coordinate values in the x-direction and the y-direction that define the boundary box); 
and wherein the method further comprises selecting the first value from the plurality of values (Para. 0029: one of the points in the point cloud 302 and its associated offset values 320 may be chosen as the three-dimensional bounding box that best represents the object).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jankevics et al. (US 9,898,833 B1; hereinafter “Jankevics”) in view of Bai et al. (US 2020/0376675 A1; hereinafter “Bai”) and further in view of Xu et al. (US 2019/0096086 A1; hereinafter “Xu”) and Driegen et al. (US 2018/0253857 A1; hereinafter “Driegen”).
Regarding claim 7, the combination of Jankevics and Bai teaches the limitations as explained above in claim 1.
The combination of Jankevics and Bai further teaches, wherein the processor is further configured (Jankevics, As shown in Fig. 5, microprocessor 505 is connected to the user I/O 525 and the I/O module 530), in order to select the respective portions of the initial point clouds, to (Bai, As shown in Para. 0010, 3D points of the object are determined using a 2D bounding box and the 3D points are segmented; Para. 0039: “candidate 3D points engine 134 determines, for each one or more objects…candidate 3D points that correspond to the object”; Note: the 3D points are the point cloud).
The combination of Jankevics and Bai does not expressly disclose the following limitations:3Application No. 16/800,786 determine a center of the bounding box; generate a set of cutting planes based on the center; and for each of the initial point clouds, select the respective portion based on the bounding box and a subset of the cutting planes.
However, Xu teaches, determine a center of the bounding box (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular volume shape); 
generate a set of cutting planes based on the center (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular volume shape; Note: the margins (i.e. planes) of the box are based on the center as seen in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a center of a bounding box and generating cutting planes based on the center as taught by Xu into the combined point cloud server of Jankevics and Bai in order to disregard points outside of the bounded region when processing the data (Xu, Para. 0035).
The combination of Jankevics, Bai, and Xu does not expressly disclose the following limitations: and for each of the initial point clouds, select the respective portion based on the bounding box and a subset of the cutting planes
However, Driegen teaches, and for each of the initial point clouds (As shown in Para. 0088, there are multiple camera sensors that each have a depth map and point cloud that are used to generate a combined point cloud), select the respective portion based on the bounding box and a subset of the cutting planes (As shown in Fig. 16, a point cloud is generated at step 1610 and an minimum volume box (i.e. bounding box) is determined at step 1612 as well as an inset rectangle (i.e. bounding box) at step 1614 to retrieve points from the point cloud at step 1616 (i.e. selected portion of the point cloud); Para. 0074: “To calculate the overall dimensions and volume of the object 110, it is necessary to calculate the edge lengths of the object 110. The edge lengths are determined by first translating the point cloud to be at the center of the world co-ordinate system, and then using a simplified variant of the "moving callipers" algorithm to determine a minimum volume bounding box 172”; Note: the center of the world co-ordinate system shows that the bounding box is based on the center/has a center. The dimensions (i.e. edge lengths) of the minimum volume bounding box are margins (i.e. cutting planes)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting a portion of the initial point cloud based on the bounding box and a subset of cutting planes as taught by Driegen into the combined point cloud server of Jankevics, Bai, and Xu in order to determine dimensions of a package placed in a bounding volume for shipping (Driegen, Abstract).
Regarding claim 16, the combination of Jankevics and Bai teaches, the limitations as explained above in claim 10.
The combination of Jankevics and Bai further teaches, wherein selecting the respective portions of the initial point clouds comprises (Bai, As shown in Para. 0010, 3D points of the object are determined using a 2D bounding box and the 3D points are segmented; Para. 0039: “candidate 3D points engine 134 determines, for each one or more objects…candidate 3D points that correspond to the object”; Note: the 3D points are the point cloud).
The combination of Jankevics and Bai does not expressly disclose the following limitations: determining a center of the bounding box; generating a set of cutting planes based on the center; and for each of the initial point clouds, selecting the respective portion based on the bounding box and a subset of the cutting planes.
However, Xu teaches, determining a center of the bounding box (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular volume shape);
 generating a set of cutting planes based on the center (Para. 0024: the ANN 222 may predict a center location, orientation, and three dimensional extents of such a bounding box. In such a manner, the ANN 222 may constrain the output to retain a rectangular volume shape; Note: the margins (i.e. planes) of the box are based on the center as seen in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a center of a bounding box and generating cutting planes based on the center as taught by Xu into the combined point cloud method of Jankevics and Bai in order to disregard points outside of the bounded region when processing the data (Xu, Para. 0035).
The combination of Jankevics, Bai, and Xu does not expressly disclose the following limitations: and for each of the initial point clouds, selecting the respective portion based on the bounding box and a subset of the cutting planes.
However, Driegen teaches, and for each of the initial point clouds (As shown in Para. 0088, there are multiple camera sensors that each have a depth map and point cloud that are used to generate a combined point cloud), selecting the respective portion based on the bounding box and a subset of the cutting planes (As shown in Fig. 16, a point cloud is generated at step 1610 and an minimum volume box (i.e. bounding box) is determined at step 1612 as well as an inset rectangle (i.e. bounding box) at step 1614 to retrieve points from the point cloud at step 1616 (i.e. selected portion of the point cloud); Para. 0074: “To calculate the overall dimensions and volume of the object 110, it is necessary to calculate the edge lengths of the object 110. The edge lengths are determined by first translating the point cloud to be at the center of the world co-ordinate system, and then using a simplified variant of the "moving callipers" algorithm to determine a minimum volume bounding box 172”; Note: the center of the world co-ordinate system shows that the bounding box is based on the center/has a center. The dimensions (i.e. edge lengths) of the minimum volume bounding box are margins (i.e. cutting planes)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting a portion of the initial point cloud based on the bounding box and a subset of cutting planes as taught by Driegen into the combined point cloud method of Jankevics, Bai, and Xu in order to determine dimensions of a package placed in a bounding volume for shipping (Driegen, Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Applicant, in pgs. 7-10 of the remarks, argues Jankevics in the combination does not disclose the following limitations in claim 1: “receive, from each of the plurality of computing device: (i) an initial point cloud depicting a portion of the capture volume, and (ii) boundary values corresponding to the initial point cloud; generate a bounding box from the boundary values received from the computing devices.”
The Examiner respectfully disagrees. Jankevics teaches receive, from each of the plurality of computing device: (i) an initial point cloud depicting a portion of the capture volume (In Col. 7, lines 17-19, there is a point cloud for only the transport provided from the PPU stored in memory in each SPU to be used in step 345). The Examiner interprets the removal of the transport points in step 345 to get the package points as a portion of the capture volume. The package points from step 345 are interpreted as the initial point cloud. Jankevics also teaches and (ii) boundary values corresponding to the initial point cloud (In Col. 9, lines 6-9, a minimum bounding box from a point cloud is determined in which the most likely extents of the bounding box are determined). The Examiner interprets the extents of the bounding box as the boundary values. Jankevics also teaches generate a bounding box from the boundary values received from the computing devices (In Col. 4, lines 12-18, the dimensions of the package and bounding box of the package are determined from the package processing unit (PPU) that provides centralized support for the operation of the SPU. Col. 8, lines 14-21 and Col. 9, lines 6-9 also show that a bounding box is determined for the package points). The Examiner interprets the bounding box calculated for the package points from the PPU and/or SPU as the generated bounding box. 
All remaining arguments are reliant on the aforementioned and addressed arguments and thus as considered to be wholly addressed herein. The office action has been updated to address the above arguments. See the rejection above with updated comments in bold. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664